        Case 1:19-cr-10459-RWZ Document 1052 Filed 06/26/20 Page 1 of 1


                      UNITED STATES DISTRICT COURT DISTRICT
                                OF MASSACHUSETTS


UNITED STATES OF AMERICA

 V.                                            Case No.:1 :19-CR-10459-RWZ

WILSON PEGUERO,
     Defendant.


                    ASSENTED TO MOTION FOR RULE 11 HEARING

       Now comes the Defendant, through counsel, and with the assent of the Government, and

requests that this Court schedule a Rule 11 hearing anytime that is convenient with the Court. The

parties further request that the time from the date of this filing to the Rule 11 hearing be excluded from

consideration under the Speedy Trial Act, as the delay is in the interests of justice and outweighs the

best interests of the public and the defendant in a speedy trial. $ee 18 U.S.C. sec. 3161(h)(7)(A).

                                              Respectfully submitte
                                              Wilson Peguero. De jdant,
                                              By hi ttorn


                                                   s M. Caramanica, Esq., #565882
                                                   Office of James M. Caramanica
                                               _0 N. Main St., Suite 306
                                              Attleboro, MA 02703
Dated: 6/26/20                                (508) 222-0096




                                CERTIFICATE OF SERVICE

I certify that a copy of this document filed through the CF system will sent electronically to the
registered participants as identified on the Notice of ectrom,/ r ling f. F)


                                                       . Caramanica
